DETAILED ACTION 
The present application, filed on 9/11/2020 is being examined under the AIA  first inventor to file provisions. 

The following is a final Office Action in response to Applicant’s amendments filed on 6/14/2022. 
a.  Claims 1, 3-6, 8-9, 11, 13-14, 16, 18-20 are amended
b.  Claims 2, 7, 12, 17 are cancelled

Overall, Claims 1, 3-6, 8-11, 13-16, 18-20 are pending and have been considered below.    


Examiner Notes
	While acknowledging that Applicant may be his own lexicographer (see MPEP 2111.01), Examiner argues that Applicant has not provided adequate definitions for some terms used in the instant application. Hereafter is a list with such terms, also not defined in the dictionary, and the meaning Examiner has inferred from the specification:
“target members” – persons, animals, objects identified by the image analysis process
“target member flow” – number of persons, animals in a certain time interval. 


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-6, 8-11, 13-16, 18-20 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1, Claim 6, Claim 11 and Claim 16 and the therefrom dependent claims are directed respectively to a computer implemented method, to a system, to computer executable instructions stored on a non-transitory storage medium and to computer executable instructions stored on a non-transitory storage medium. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1, (which is repeated in Claims 6, 11, 16) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: matching an advertisement-content category; extracting a specified number of pushing information in the matching advertisement-content category; repeatedly scrolling the acquired pushing information on the electronic device. 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at providing (e.g. pushing) advertisement (e.g. information) based on certain conditions. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: acquiring images; identifying specified targets; setting a first region proposal; inputting the acquired images into a first counting model; outputting a first counting result of the first counting model; setting a dividing line in the first region proposal; setting a second region proposal; inputting the acquired images into a second counting model; outputting a second counting result of the second counting model; inputting the acquired images into a third counting model; outputting a third counting result of the third counting model. 
When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Additional remaining claim elements are: the first target member; the second target member; the third target member; the first to third counting model. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

(C) Finally, recited computing elements, i.e. processor; storage medium are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to: acquiring images; identifying specified targets; setting a first region proposal; inputting the acquired images into a first counting model; outputting a first counting result of the first counting model; setting a dividing line in the first region proposal; setting a second region proposal; inputting the acquired images into a second counting model; outputting a second counting result of the second counting model; inputting the acquired images into a third counting model; outputting a third counting result of the third counting model. 
When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.  

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: the first target member; the second target member; the third target member; the first to third counting model. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(C) Finally, the recited computing elements of the independent claims are: processor; storage medium. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 5 (which is repeated in Claims 10, 15, 20) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: determining whether the first target member flow is less than a first specified value; setting a first advertisement-content category as the matching advertisement-content category; determining whether the second target member flow is less than a second specified value; setting a second advertisement-content category as the matching advertisement-content category; determining whether the third target member flow is less than a third specified value; setting a third advertisement-content category as the matched category. 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at successively matching the advertisement content to a previously defined category. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Dependent Claims 3-4, (which are repeated in Claims 8-9, 13-14, 18-19 respectively) are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: first region proposal; the dividing line. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig6 and [0060]-[0067], including among others: processor; storage medium; internet communication interface; operation system; information pushing system. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1, 3-6, 8-11, 13-16, 18-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter. 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).

Claims 1, 3-6, 8-11, 13-16, 18-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, by using optional language.  

Regarding Claims 1, 6, 11, 16 – The term "other" in the claim element "and other deep learning model" is an indefinite relative term, which renders the claims indefinite. The term "other" also encompasses all possible deep learning models, current or future. 

The reference is provided for the purpose of compact prosecution. The remainder of the claims are rejected by virtue of dependency.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 11, 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yuan et al (US 2020/0143419), in view of Wu et al (US 2020/0184229), in further view of Terrazas et al (US 2016/0358190), in further view of Weizman (US 2020/0372793).  
Regarding Claims 1, 6, 11, 16 – Yuan discloses: A method for pushing outdoor information on an electronic device based on visitor flow, the electronic device comprises a non-transitory storage medium; the non-transitory storage medium stores at least one command; the at least one command is implemented by a processor to execute: 
	matching an advertisement-content category based on the first to third target member flow in response to a matching command; {see at least [0067]-[0068] matching advertisements based on user flow …}   
	extracting a specified number of pushing information in the matching advertisement-content category in response to an extracting command; and {see at least [0012]-0014] delivering one or more of the ranked advertisements}   
	repeatedly scrolling the acquired pushing information on the electronic device after a specified time internal in response to a display command. {see at least [0012]-0014] delivering one or more of the ranked advertisements}   
	outputting a first counting result of the first counting model as a first target member flow; {see at least [0012]-[0014], [0030]-[0032], [0049]-[0050], [Table1] determine user flow data (reads on counting models for target member flow data)}    
	outputting a second counting result of the second counting model as a second target member flow: and {see at least [0012]-[0014], [0030]-[0032], [0049]-[0050], [Table1] determine user flow data (reads on counting models for target member flow data)}    

Yuan does not disclose, however, Wu discloses: 
	acquiring images in a video in a predetermined time duration in response to an acquiring command; {see at least fig7, rcS10, [0030] capture image; [0036] period of time; rcS20 density map}    
	identifying specified targets in the acquired images and counting different target members in the specified target as different target member flows; {see at least fig4A, fig4B, rcT1-rcT8, [0024]-[0026] For example, the pedestrians T1 and T2 are position boxes D1, the pedestrians T1 and T4 are position boxes D2, and the pedestrians T5-T8 are position boxes D3. The forms of the position boxes (D1, D2, D3) may further be distinguished by different marks according to distances from the visual field.}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Yuan to include the elements of Wu.  One would have been motivated to do so, in order to provide the most appropriate advertisement.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Yuan evidently discloses providing advertisements.  Wu is merely relied upon to illustrate the functionality of visitor flow in the same or similar context.  As best understood by Examiner, since both providing advertisements, as well as visitor flow are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Yuan, as well as Wu would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Yuan / Wu.

Yuan, Wu does not disclose, however, Terrazas discloses:  
setting a first region proposal; {see at least fig9, rc904, rc906, [0130]-[0131] first region}   
	inputting the acquired images into a first counting model for extracting the specified targets by the first region proposal; {see at least fig9, rc904, rc906, [0130]-[0131] population of first region is predicted}   
	setting a dividing line in the first region proposal for dividing the first region proposal into a first part and a second part; {see at least fig9, rc904, [0130]-[0131] first part; fig9, rc906, [0130]-[0131] second part}   
	setting a second region proposal; {see at least fig9, rc908, [0130]-[0131] second region}    
	inputting the acquired images into a second counting model for extracting the second target member by the second region proposal and {see at least fig9, rc904, rc906, [0130]-[0131] population of second region is predicted}     
	inputting the acquired images into a third counting model for extracting the third target member by the second region proposal and {see at least fig8, rc808, rc810, rc812, [0155] social model based on distribution of population}   
	outputting a third counting result of the third counting model as a third target member flow. {see at least fig8, rc808, rc810, rc812, [0155] social model based on distribution of population}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Yuan, Wu to include the elements of Terrazas.  One would have been motivated to do so, in order to provide the advertisements to the right people.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Yuan, Wu evidently discloses providing advertisements based on visitor flow.  Terrazas is merely relied upon to illustrate the functionality of identifying specified targets in the same or similar context.  As best understood by Examiner, since both providing advertisements based on visitor flow, as well as identifying specified targets are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Yuan, Wu, as well as Terrazas would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Yuan, Wu / Terrazas.

Yuan, Wu, Terrazas does not disclose, however, Weizman discloses:  
	wherein the first target member is a person, the second target member is a baby, and the third target member is a pet; the first to third counting model are network models combined with artificial intelligence (AI) model, face recognition model, and other deep learning model. {see at least [0067] person, baby, pet, stroller; [0037] types of calculations}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Yuan, Wu, Terrazas to include the elements of Weizman.  One would have been motivated to do so, in order to provide specific image elements for analysis.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Yuan, Wu, Terrazas evidently discloses providing advertisements based on visitor flow.  Weizman is merely relied upon to illustrate the functionality of the types of target members in the same or similar context.  As best understood by Examiner, since both providing advertisements based on visitor flow, as well as the types of target members are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Yuan, Wu, Terrazas, as well as Weizman would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Yuan, Wu, Terrazas / Weizman. 


Claims 3-4, 8-9, 13-14, 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yuan et al (US 2020/0143419), in view of Wu et al (US 2020/0184229), in further view of Terrazas et al (US 2016/0358190), in further view of Weizman (US 2020/0372793), in further view of Kamen et al (US 6,456,287).
Regarding Claims 3, 8, 13, 18 – Yuan, Wu, Terrazas, Weizman discloses the limitations of Claims 1, 6, 11, 16. Yuan, Wu, Terrazas does not disclose, however, Kamen discloses:  
	wherein the first region proposal and the second region proposal are substantially right-angled trapezoid shaped. {see at least fig2B – each square grid area has been divided in two isosceles triangles by a diagonal line. If to one square a isosceles triangle is added, then the resulting form is a right-angled trapezoid, and the median becomes the dividing line}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Yuan, Wu, Terrazas, Weizman to include the elements of Kamen.  One would have been motivated to do so, in order to more efficiently identify the target in the image.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Yuan, Wu, Terrazas, Weizman evidently discloses providing advertisements based on visitor flow.  Kamen is merely relied upon to illustrate the functionality of a specific image recognition grid in the same or similar context.  As best understood by Examiner, since both providing advertisements based on visitor flow, as well as a specific image recognition grid are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Yuan, Wu, Terrazas, Weizman, as well as Kamen would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Yuan, Wu, Terrazas, Weizman / Kamen. 


Regarding Claims 4, 9, 14, 19 – Yuan, Wu, Terrazas discloses the limitations of Claims 1, 6, 11, 16. Yuan, Wu, Terrazas, Weizman does not disclose, however, Kamen discloses:   
	wherein the dividing line is a median line of the first region proposal. {see at least fig2B – each square grid area has been divided in two isosceles triangles by a diagonal line. If to one square a isosceles triangle is added, then the resulting form is a right-angled trapezoid, and the median becomes the dividing line}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Yuan, Wu, Terrazas, Weizman to include the elements of Kamen.  One would have been motivated to do so, in order to more efficiently identify the target in the image.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Yuan, Wu, Terrazas, Weizman evidently discloses providing advertisements based on visitor flow.  Kamen is merely relied upon to illustrate the functionality of a specific image recognition grid in the same or similar context.  As best understood by Examiner, since both providing advertisements based on visitor flow, as well as a specific image recognition grid are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Yuan, Wu, Terrazas, Weizman, as well as Kamen would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Yuan, Wu, Terrazas, Weizman / Kamen. 


Claim 5, 10, 15, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yuan et al (US 2020/0143419), in view of Wu et al (US 2020/0184229), in further view of Weizman (US 2020/0372793), in further view of Tseng et al (US 2018/0285935).
Regarding Claims 5, 10, 15, 20 – Yuan, Wu, Terrazas, Weizman discloses the limitations of Claims 1, 6, 11, 16. Yuan, Wu, Terrazas, Weizman does not disclose, however, Tseng discloses:  wherein the step of matching an advertisement-content category based on the first to third target member flows in response to a matching command comprises: 
	determining whether the first target member flow is less than a first specified value; setting a first advertisement-content category as the matching advertisement-content category when the first target member flow is less than a first specified value; {see at least [0018] three groups; frequency of playing the advertisements (i.e. push amount) is according to people in each group for each individual situation.}    
	determining whether the second target member flow is less than a second specified value when the first target member flow is equal to or larger than a first specified value; setting a second advertisement-content category as the matching advertisement-content category when the second target member flow is equal to or larger than the second specified value; {see at least [0018] three groups; frequency of playing the advertisements (i.e. push amount) is according to people in each group for each individual situation.}   
	determining whether the third target member flow is less than a third specified value when the second target member flow is less than the second specified value; and setting a third advertisement-content category as the matched category when the third target member flow is equal to or larger than the third specified value. {see at least [0018] three groups; frequency of playing the advertisements (i.e. push amount) is according to people in each group for each individual situation.}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Yuan, Wu, Terrazas, Weizman to include the elements of Tseng.  One would have been motivated to do so, in order to identify the best target for the advertisement.  Furthermore, the Supreme Court has supported that choosing from a finite number of identified, the solutions are predictable, with a reasonable expectation of success “obvious to try”); (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143(E)).  In the instant case, Yuan, Wu, Terrazas, Weizman evidently discloses providing advertisements based on visitor flow.  Tseng is merely relied upon to illustrate the functionality of different variations of determining the appropriate target based on member flow in the same or similar context.  As best understood by Examiner, since both providing advertisements based on visitor flow, as well as different variations of determining the appropriate target based on member flow are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Yuan, Wu, Terrazas, Weizman as well as Tseng would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Yuan, Wu, Terrazas, Weizman / Tseng. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  
0	US 20190338551 A1	2019-11-07	110	Wiseman; James John	Customizable Tenting System. The present invention is directed to a tent shelter that is adapted for various uses, designs configurations and combinations, along with riggings and accessories. It includes a flat material for its main body having anchor points along its peripheral edges. An anchor apparatus (including a hole) can be coupled at the anchor points. It also includes anchor apparatuses used to couple the tent shelter to another tent shelter, tent shelter accessories or a fixed object using a paracord or other materials. It also includes different ridged, hinge and awning assemblies to support the tent. The assemblies can anchor, manipulate, adjust and support the tent. An awning assembly coupled to the pole rigging system can be coupled to a tent shelter when laid flat. A hinged rigging system can be adjusted and supported so that the tent can be manipulated into desirable shapes including a shape that folds into a container. The tent can also be printed or created with computer generated imagery for the purpose of entertainment or education. The tent can be made as a toy.
0	US 20200010797 A1	2020-01-09	25	HOEHNEL; Sylke et al.	ORGANOID ARRAYS. The study of mammalian organs and tissues has been a long lasting challenge as they are difficult to access and analyze in real time (Shamir and Ewald, 2014). As an alternative, whole-organ and organ slices have been conventionally extracted and cultured in vitro. However, the limited diffusion through these explants has restricted this approach to the use of embryonic or thin organs. Recently, major advances in stem cell biology demonstrated that adult and pluripotent stem cells have the capability to survive, grow and differentiate into homeostatic tissue-mimicking structures, or organoids, in vitro, when cultured in three-dimensional matrices. This technological advance is becoming an essential tool for understanding a wide range of biological processes that happen in vivo such as tissue development and homeostasis, stem cell niche functions and tissue responses to drugs, mutations or damage. However, these cultures are still under development and remain variable, which impedes their standard use in pharmaceutical drug screening and therapy development.
0	US 20150022968 A1	2015-01-22	9	Hao; Mingliang et al.	Plugboard Heat Dissipation System. A plugboard heat dissipation system is provided. The system may include a plugboard, an enclosure, and an air supply apparatus that provides an air source for heat dissipation, a length of a first board edge on the plugboard is greater than a length of a second board edge, an output port is disposed on the first board edge, a spatial position of the second board edge is corresponding to that of the first board edge, a connecting part connected to another plugboard orthogonal to the plugboard is disposed, the output port is output out of an enclosure using a first end face of the enclosure, the connecting part is output out of the enclosure using a second end face of the enclosure. In the system, when space in which the plugboard is located is limited, the number of ports on the plugboard can be expanded.
0	US 20200387716 A1	2020-12-10	19	Nadler; Ingo	AUTOMATED SURVEILLANCE SYSTEM AND METHOD THEREFOR. A system including a server arrangement and a programming interface in communication with external applications are provided. The server arrangement (i) acquires data from sensors, (ii) analyzes the data to determine at least one object of interest in a surveillance area, (iii) determines type of the at least one object of interest, one or more attributes associated with the at least one object of interest and a geospatial location of the at least one object of interest, (iv) estimates a state of the at least one object of interest based on the type of the at least one object, one or more attributes and the geospatial location; (v) compares the estimated state with a defined set of trigger conditions associated with surveillance area, and (vi) determines at least one action to be taken in the surveillance area based on the estimated state of the at least one object of interest matching with at least one of the trigger conditions. The programming interface triggers an external application to perform a determined action to be taken when the estimated state matches with trigger conditions.
0	US 20130069978 A1	2013-03-21	53	Tanaka; Kiyoaki et al.	DETECTION DEVICE, DISPLAY CONTROL DEVICE AND IMAGING CONTROL DEVICE PROVIDED WITH THE DETECTION DEVICE, BODY DETECTION METHOD, AND RECORDING MEDIUM. A detection device has an animal detection part that detects an animal from a captured image, a person detection part that detects a person from the image, and a detection result output part. The detection result output part outputs a detection result including at least information indicating that a target body is detected when the animal detection part detects the animal from the image and when the person detection part detects the person from the image.
0	US 20020001406 A1	2002-01-03	40	Kochi, Nobuo  et al.	Stereo image measuring device. The present invention discloses a stereo image measuring device capable of carrying out high-speed and highly reliable three-dimensional measurement for a stereo image, easily correcting any omitted measurement, measurement errors or the like, and achieving a much higher speed, efficiency and reliability for measurement as a whole. A survey instrument measures a number of control points on site. A camera is, for example a digital camera, a film camera or the like. A control point search unit executes correlation between a control point measured beforehand by the instrument survey and an image. A search area setting unit sets a search area to be used for image correlation processing based on the control points correlated by the control point search unit, and sets respective data blocks, i.e., a reference data block and a search data block. An arithmetic operation unit executes orientation calculation, and image correlation processing (stereo matching) for the search area set by the search area setting unit. A display unit is a stereo monitor, a personal computer monitor or the like providing stereoscopic vision. A measuring unit executes additional measurement when the result of correlation processing is not satisfactory.
0	US 20090217315 A1	2009-08-27	27	Malik; Shahzad Alam et al.METHOD AND SYSTEM FOR AUDIENCE MEASUREMENT AND TARGETING MEDIA. An audience measurement and targeted media system and method provides media targeted to the attributes of a particular audience. The method and system may be undertaken as an anonymous process for detecting the presence of individuals in the vicinity of a display and detecting whether said individuals are viewing the display. For this purpose one or more cameras positioned and operable to establish audience attributes and detect audience movement. Attributes of the individuals may also be measured and utilized to rank media based on the attributes of individuals viewing the media on the display. The method and system can allow for media corresponding to the attributes of the audience to be displayed in real-time or near real-time, so as to cause media targeted to said audience to be displayed on the display. The method and system may further generate reports regarding the effectiveness of the display.
0	US 3875716 A	1975-04-08	7	Eusemann; Stephan Tile, particularly for interior decoration. A tile, particularly for interior decoration, wherein the tile has a defined configuration and a surface structure formed of a plurality of zones of different color hues. The zones subdivide the lateral edges of the tile into sections of equal lengths and/or multiples thereof and in a tile having four lateral edges, each of the lateral edges provides a different connection surface configuration to the pattern formed by a plurality of the tiles arranged in side-by-side relation.


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. Further, Applicant is of the opinion that the prior art fails to teach Applicant’s invention. 

Examiner respectfully disagrees in both regards.

With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
Applicant submits:  
a. The pending claims are not directed to an abstract idea. 
b. The identified abstract idea is integrated into a practical application.
c. The pending claims amount to significantly more. 

Furthermore, Applicant asserts that the Office has failed to meet its burden to identify the abstract idea and to establish that the identified abstract idea is not integrated into a practical application and that the pending claims do not amount to significantly more. 

Examiner responds – The arguments have been considered in light of Applicants’ amendments to the claims. The arguments ARE NOT PERSUASIVE. Therefore, the rejection is maintained. 

The pending claims, as a whole, are directed to an abstract idea not integrated into a practical application. This is because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). 
In addition, the pending claims do not amount to significantly more than the abstract idea itself.
As such, the pending claims, when considered as a whole, are directed to an abstract idea not integrated into a practical application and not amounting to significantly more.

More specific: 
Applicant submits “Such actions do not describe an abstract idea, or a concept similar to those found by the courts to be abstract idea such as a mathematical algorithm, a fundamental or longstanding economic or commercial practice, a method of organizing human activity, and an abstract idea itself Accordingly, the claimed steps do not recite an abstract idea.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Based on 2019 PEG, 2019 Revised PEG, MPEP 2106.04, MPEP 2106.05; as well on the claim language in view of the specification, the eligibility analysis in the instant Office Action concludes at Step 2A Prong One:   
However, Claim 1, (which is repeated in Claims 6, 11, 16) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: matching an advertisement-content category; extracting a specified number of pushing information in the matching advertisement-content category; repeatedly scrolling the acquired pushing information on the electronic device. 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at providing (e.g. pushing) advertisement (e.g. information) based on certain conditions. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.

It becomes self-evident that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. Therefore, the rejection under 35 U.S.C. § 101 is maintained. 


With respect to Applicant’s Remarks as to the claims 11-20 being rejected under 35 USC § 101.
	The rejection is withdrawn as a result of the amendments. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 112(b).
The rejection is withdrawn as a result of the amendments. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
Applicant submits “Further, based on the teachings of Yuan, a person of ordinary skill in the art has no motivation to modify Yuan using the teachings of Wu to count the number of the target users in the target group by the specified operations acted by the person on the terminal devices. The people-flow in the images in Wu is not the same as the target users in Yuan. Obviously, this function invention based on the teaching of Wu for counting the target users in the target groups will be rendered useless for its intended purpose.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
KSR does not require there is a recitation of the rational for combining in the prior art (see MPEP 2143 – “The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.”) “In keeping with the flexible nature of the obviousness inquiry, the requisite motivation can come from any number of sources and need not necessarily be explicit in the art, Eisai Co. Ltd. v. Dr. Reddy’s Labs., Ltd., 533 F.3d 1357, 87 USPQ2d at 1455 (Fed. Cir. 2008)
A suggestion, teaching, or motivation to combine the relevant prior art teachings does not have to be found explicitly in the prior art, as the teaching, motivation, or suggestion may be implicit from the prior art as a whole, rather than expressly stated in the references. . . . The test for an implicit showing is what the combined teachings, knowledge of one of ordinary skill in the art, and the nature of the problem to be solved as a whole would have suggested to those of ordinary skill in the art.  In re Leonard R. Kahn (CAFC, 04-1616, 3/22/2006).

Applicant submits “None of Yuan, Wu, and Terrazas, disclose, teach, or suggest the features of amended claim 1, thus amended claim 1 is patentably distinguishable over such references,” specifically “the manner of obtaining different target member flows in one image.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. Yuan discloses: 
	outputting a first counting result of the first counting model as a first target member flow; {see at least [0012]-[0014], [0030]-[0032], [0049]-[0050], [Table1] determine user flow data (reads on counting models for target member flow data)}    
	outputting a second counting result of the second counting model as a second target member flow: and {see at least [0012]-[0014], [0030]-[0032], [0049]-[0050], [Table1] determine user flow data (reads on counting models for target member flow data)}    

	Therefore, Yuan discloses the amended claim limitations. 


The other arguments presented by Applicant continually point back to the above arguments as being the basis for the arguments against the other 103 rejections, as the other arguments are presented only because those claims depend from the independent claims, and the main argument above is presented against the independent claims. Therefore, it is believed that all arguments put forth have been addressed by the points above.


Examiner has reviewed and considered all of Applicant’s remarks. The changes of the grounds for rejection, if any, have been necessitated by Applicant’s extensive amendments to the claims. Therefore, the rejection is maintained, necessitated by the extensive amendments and by the fact that the rejection of the claims under 35 USC § 101 has not been overcome. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this office action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622